Coleman, J.
The defendants move under rule 106 of the Rules of Civil Practice to dismiss the complaint for insufficiency. The complaint shows that the plaintiffs, owners of laundry equipment, washing machines, agreed to install them in the basements of two apartment houses owned by defendants, in accordance with the provisions of the two identical written contracts. The specified duration of each agreement was a period of three years and the complaint asks for damages because the defendants removed the machines in that period. But the agreements provided that the plaintiffs “ shall have the right-at any time to remove any or all of the equipment in the event that it is being abused or is not giving a satisfactory financial return and it is upon this clause that the defendants rely in making their motion.
I think that the provision is too indefinite to make a mutually binding agreement. What constitutes a “ satisfactory financial return ” cannot be determined by any objective standard; it is not like a suit of clothes to be made “ to satisfaction ” where the result can be tested objectively by trying on. The plaintiffs may find that they can get a better return elsewhere and no one could say that the plaintiffs should be “ satisfied ” with the return they are getting in the defendant’s premises. The provision here allows the plaintiffs to remove their equipment arbitrarily, and whether such removal was warranted or justified could not be determined by the finders of the fact by the application of the standard of unreasonableness or by any other impartial test. Really the agreement was at the will of the plaintiffs and the defendants, owners of the tenement houses, could at will' require the equipment to b.e moved. There was no valid mutually binding agreement for a definite period or one cancelable upon the happening of a definite event or condition.
The motion of the defendants to dismiss is granted.